14 N.Y.3d 921 (2010)
931 N.E.2d 94
905 N.Y.S.2d 125
ISABELLA AYOUB, Respondent,
v.
JOSEPH AYOUB, Appellant.
No. 165 SSM 11.
Court of Appeals of New York.
Decided June 15, 2010.
*922 Mauro Goldberg & Lilling, Great Neck (Matthew W. Naparty, Robert A. Ross and Richard J. Montes of counsel), for appellant.
Leitner & Getz LLP, New York City (Gregory J. Getz and Jerome M. Leitner of counsel), for respondent.
Cohen Hennessey Bienstock & Rabin P.C., New York City (Harriet Newman Cohen of counsel), Law Guardian.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), appeal dismissed, without costs. Under the circumstances of this case, the parties' settlement agreement subsequent to the Appellate Division order rendered the appeal to this Court moot. We decline appellant's request to invoke the mootness exception.